Citation Nr: 0003089	
Decision Date: 02/08/00    Archive Date: 02/15/00

DOCKET NO.  94-39 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to an effective date earlier than September 
16, 1998, for the award of special monthly pension at the 
housebound rate.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel
INTRODUCTION

The appellant served on active duty from August 1962 to 
August 1965.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions issued by the San 
Juan, Puerto Rico, Department of Veterans Affairs (VA) 
Regional Office (RO).  In July 1996, the Board issued a 
decision which found that the appellant had submitted new and 
material evidence in connection with his claim for service 
connection for a nervous disorder to include PTSD, and the 
appeal was granted to that extent.  The Board remanded the 
case for de novo adjudication of this claim.  In June 1997, 
the RO issued a rating decision which clarified that the PTSD 
claim was a separate claim apart from a previously denied 
claim seeking service connection for schizophrenia, 
undifferentiated type, and a de novo review of the PTSD claim 
was undertaken in compliance with the Board's remand 
instructions.  As only the issue of service connection for 
PTSD was claimed and developed for appeal by the appellant 
from the onset, the RO's action on remand was proper in this 
regard.  The appellant has not appealed the RO's denial by 
the July 1997 rating decision of the schizophrenia-new and 
material evidence claim and therefore, this claim is not 
presently before the Board.

As noted on the title page, the issues presently before the 
Board include a claim alleging entitlement to an earlier 
effective date for the award of special monthly pension at 
the housebound rate.  This issue was developed for appeal 
while the appeal on the PTSD claim was pending at the RO 
following the Board's July 1996 remand.  This claim is the 
subject of the Board's remand instructions below as well.


REMAND

Unfortunately, this case must again be remanded to the RO 
based on a change in the law concerning claims for service 
connection based on the submission of "new and material" 
evidence issued since the Board's July 1996 decision/remand.  
In the case of Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that in Colvin v. Derwinski, 1 Vet. 
App. 171, 174 (1991), the U. S. Court of Appeals for Veterans 
Claims (the Court) impermissibly ignored the definition of 
"material evidence" adopted by VA under 38 C.F.R. 
§ 3.156(a) as a reasonable interpretation of an otherwise 
ambiguous statutory term (found under 38 U.S.C. § 5108) and, 
without sufficient justification or explanation, rewrote the 
statute to incorporate the definition of materiality from an 
altogether different government benefits scheme.  Pursuant to 
the holding in Hodge, the legal hurdle adopted in Colvin that 
required reopening of claim on the basis of "a reasonable 
possibility that the new evidence, when viewed in the context 
of all the evidence, both new and old, would change the 
outcome" of the case was declared invalid.

More recently, the Court articulated a new test for 
adjudicating claims based on new and material evidence.  In 
Elkins v. West, 12 Vet. App. 209 (1999) (en banc), the Court 
held that the two-step process set out in Manio v. Derwinski, 
1 Vet. App. 140, 145 (1991), for reopening claims became a 
three-step process under the Federal Circuit's holding in 
Hodge, supra:  VA must first determine whether new and 
material evidence has been presented under 38 C.F.R. 
§ 3.156(a); second, if new and material evidence has been 
presented, immediately upon reopening VA must determine 
whether, based upon all the evidence and presuming its 
credibility, the claim as reopened is well grounded pursuant 
to 38 U.S.C. § 5107(a); and third, if the claim is well 
grounded, VA may evaluate the merits after ensuring the duty 
to assist under 38 U.S.C. § 5107(b) has been fulfilled.  See 
also Winters v. West, 12 Vet. App. 203 (1999) (en banc).  
Although prior to Hodge a conclusion that new and material 
evidence had been presented necessarily meant that the 
reopened claim was well grounded, the Court stated in Elkins 
that the Federal Circuit in Hodge effectively "decoupled" 
the relationship between determinations of well-groundedness 
and of new and material evidence by overruling the 
reasonable-possibility-of-a-change-in-outcome prong of 
Colvin, supra.  There is no duty to assist in the absence of 
a well-grounded claim.  Epps v. Gober, 126 F.3d 1464, 1468 
(Fed. Cir. 1997) cert. denied, sub nom. Epps v. West, 118 
S.Ct. 2348 (1998).

As this issue remains in appellate status, and requires 
further development, for the reasons set forth below, the RO 
should ensure upon readjudication that it consider whether, 
based upon all the evidence and presuming its credibility, 
the PTSD claim as reopened is well grounded pursuant to 
38 U.S.C. § 5107(a); and if the claim is well grounded, 
evaluate the merits after ensuring the duty to assist under 
38 U.S.C. § 5107(b) has been fulfilled.  Winters, 12 Vet. 
App. 203 (1999) (en banc).

Additional development of the claim for service connection 
for PTSD under 38 U.S.C.A. § 5103(a) (duty to ensure that 
application for benefits is as complete as possible) is 
required in this case based on a recent amendment to 38 
C.F.R. § 3.304(f) issued during the pendency of this appeal.  
64 Fed. Reg. 32807 (June 18, 1999).  The new version of the 
regulation is effective from March 7, 1997, and hence, as 
this claim was still pending on that date, the revised 
version must be considered.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991).  One of the changes to section 3.304(f) 
stipulates that an award of service connection for PTSD 
depends on whether there is medical evidence diagnosis the 
condition in accordance with 38 C.F.R. § 4.125(a), which the 
Board observes is a reference to a diagnosis made on the 
criteria set forth in the DIAGNOSTIC AND STATISTICAL MANUAL 
OF MENTAL DISORDERS (DSM IV), fourth edition.  The DSM-IV was 
first published in May 1994.  The evidence in this case 
reflects that the appellant was last formally examined for 
purposes of determining whether he had PTSD in April 1992, 
for which an addendum report to that examination was issued 
in July 1992.  Hence, in light of the regulation change, the 
RO should have the appellant examined again in order to 
determine whether he has a DSM-IV diagnosis of PTSD.

Finally, the Board notes that precedent holdings of the Court 
issued during the pendency of this appeal provide new 
guidance for the adjudication of claims for service 
connection for PTSD.  See e.g. Patton v. West, 12 Vet. App. 
272 (1999) (verification of non-combat stressors); Suozzi v. 
Brown, 10 Vet. App. 307 (1997) (sufficiency of information to 
verify stressors); Cohen v. Brown, 10 Vet. App. 128 (1997) 
and Moreau v. Brown, 9 Vet. App. 389 (1996).  Although many 
of the details of the appellant's alleged stressor 
experiences are not verified, it should be noted that in 
Suozzi, the Court expressly held that a veteran need not 
prove "every detail" of an alleged stressor.  Id. at 311.

Regarding the earlier effective date claim for the award of 
special monthly pension based on housebound status, the Board 
notes that the appellant requested a hearing before the Board 
in connection with this claim.  See Substantive Appeal, VA 
Form 9, dated August 31, 1999.  However, his request should 
be specifically clarified as he has a number of options 
regarding the kind of hearing he may want.  By statute, the 
appellant is entitled to a hearing before a Member of the 
Board who will issue the final decision of the Secretary.  
38 U.S.C.A. §§ 7104(a), 7105(a) (West 1991).  Accordingly, 
the RO should schedule a hearing before the Board on this 
issue upon clarification from the appellant as to the type of 
hearing desired.  See 38 C.F.R. § 20.704(a) (1999).

In addition, the Board observes that the August 1999 
statement of the case issued in connection with the earlier 
effective date claim misidentified the issue, setting forth 
reasons and bases as to why his claim for special monthly 
pension based on aid and attendance was denied, rather than 
addressing the issue specifically appealed in the notice of 
disagreement filed in March 1999.  Therefore, as this 
misidentification of the issue appealed constitutes a 
material defect in the August 1999 statement of the case, the 
RO should issue a supplemental statement of the case to 
correct this defect.  See 38 C.F.R. § 19.31 (1999) 
(supplemental statement must be issued if there is a material 
defect in the statement of the case or prior supplemental 
statement of the case).

Accordingly, this case is REMANDED to the RO for the 
following development:

1.  The RO should schedule the appellant 
for a comprehensive VA psychiatric 
examination to determine the diagnoses of 
all psychiatric disorders that are 
present.  This examination, if feasible, 
should be conducted by a psychiatrist who 
has not previously examined, evaluated or 
treated the appellant.  The claims folder 
and a copy of this remand must be 
provided to the examiner prior to the 
examination.  The examiner should 
determine the true diagnoses of any 
currently manifested psychiatric 
disorder(s).  The diagnosis(es) must be 
based on examination findings, all 
available medical records, complete 
review of comprehensive testing for PTSD, 
and any special testing deemed 
appropriate.  A multiaxial evaluation 
based on the current DSM-IV diagnostic 
criteria is required.  If a diagnosis of 
PTSD is deemed appropriate, the examiner 
should specify (1) whether each alleged 
stressor found to be established by the 
record was sufficient to produce PTSD; 
and (2) whether there is a link between 
the current symptomatology and one or 
more of the in-service stressors found to 
be established by the record and found 
sufficient to produce PTSD by the 
examiner.

In addition, the examiner must comment on 
the approximate date of onset and 
etiology of any diagnosed psychiatric 
disorder as shown by the evidence of 
record, and in so doing, the examiner 
should attempt to reconcile the multiple 
psychiatric diagnoses and/or assessments 
of record based on his/her review of all 
of the evidence of record, particularly 
with respect to the diagnosis of PTSD 
entered on the report of VA psychiatric 
examination reports dated in April and 
July 1992.

A complete rationale for all opinions 
expressed must be provided.  The copy of 
the examination report and all completed 
test reports should thereafter be 
associated with the claims folder.

2.  Subsequently, the RO should review 
the claims folder and ensure that all of 
the foregoing development actions have 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action is to be 
implemented.
3.  Upon completion of the above, the RO 
should readjudicate the claim of 
entitlement to service connection for 
PTSD.  The RO's readjudication of this 
claim should be in accord with the 
judicial precedent in Elkins, Winters, 
supra, regarding whether the claim is 
well grounded, and if so, whether a 
merits review of the claim warrants 
entitlement to the benefits sought.  
Further, the readjudication of this claim 
must be in accord with the revised 
version of 38 C.F.R. § 3.304(f), as 
amended effective from March 1997.  If 
the claim is found to be well grounded, 
the RO should also carefully consider the 
benefit of the doubt rule within the 
analytical framework provided by the 
Court in Patton, Suozzi, Cohen and 
Moreau, cited above.  In this regard, if 
the evidence is not in equipoise the RO 
should explain why.  See Cartwright v. 
Derwinski, 2 Vet. App. 24, 26 (1991).  If 
any benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case and 
provided the opportunity to respond 
thereto.

4.  The RO must issue a supplemental 
statement of the case to the appellant 
and his representative addressing the 
issue of entitlement to an effective 
date earlier than September 16, 1998, 
for the award of special monthly pension 
at the housebound rate.  If the decision 
remains adverse to the appellant and, 
after the appellant has been given the 
opportunity to respond thereto, the 
claims file should be returned to the 
Board for further appellate review of 
this claim, if in order.

5.  The RO should ask the appellant to 
clarify what kind of Board hearing the 
appellant desires in connection with his 
claim for an earlier effective date for 
the award of special monthly pension 
based on housebound status.  If he elects 
to appear before a Member of the Board at 
the RO, the hearing should be scheduled 
in accordance with the date the request 
for such hearing was received by the RO.  
Should he desire a hearing before the 
Board in Washington, DC, the RO should 
forward the case to the Board for 
appropriate scheduling action following 
completion of all development matters set 
forth above in the preceding action 
paragraphs.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


